                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Anthony O. Selph,                                 )             C/A No. 0:21-1425-MBS
                                                  )
                              Plaintiff,          )
                                                  )
       v.                                         )                      ORDER
                                                  )
Alvin S. Glenn Detention Center,                  )
                                                  )
                              Defendant.          )
                                                  )

       Plaintiff Anthony O. Selph, a self-represented state pretrial detainee, filed this civil action.

By order issued May 26, 2021, Plaintiff was provided an opportunity to submit the documents

necessary to bring the case into proper form for evaluation and possible service of process. (ECF

No. 5.) Plaintiff was warned that failure to provide the necessary information within a specific

time period would subject the case to dismissal. Plaintiff did not respond to the Order and the time

for response has lapsed. Plaintiff has failed to prosecute this case and has failed to comply with

an order of this Court. Therefore, the case is dismissed without prejudice pursuant to Rule 41 of

the Federal Rules of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.


                                                      /s/ Margaret B. Seymour
                                                      Senior United States District Judge

July 14, 2021
Columbia, South Carolina




                              NOTICE OF RIGHT TO APPEAL

        The parties are hereby notified of the right to appeal this Order within the time period set
forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.
